DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18 and 20 have been amended.  Claims 1-14 were previously cancelled.  Claims 21 and 22 are new.  Claims 15-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 15-22 are drawn to a method of providing medical treatment search results which is within the four statutory categories (i.e. process).   
Claims 15-22 (Group I) recite a computer-implemented method  for proactively reducing electronic alert issuances through real-time dynamic rule creation that is integrated into a computerized search function, the method comprising: 
receiving a search phrase for one or more medical treatments from a first user MPEP 2106.05(g); 
determining that a potential interaction exists for the one or more medical treatments for a first patient in response to receiving the search phrase, including for a first medical treatment of the one or more medical treatments; 
in response to determining the potential interaction exists, creating a dynamic suppression determination rule in real-time, wherein the dynamic suppression determination rule relates to the potential interaction for the one or more medical treatments for the first patient , wherein creating the dynamic suppression determination rule in real-time comprises: 
querying a first set of historical data, wherein the first set of historical data includes one or more demographic characteristics of the first patient and one or more effectiveness scores for at least one of the one or more medical treatments for the first patient; and
calculating weighted scores for the one or more medical treatments including the first medical treatment, wherein the weighted scores are calculated based on the one or more demographic characteristics of the first patient and the one or more effectiveness scores for the at least one of the one or more medical treatments for the first patient;
applying the dynamic suppression determination rule in real-time to identify a first set of search results for the search phrase, wherein the first set of search results includes one or more of the one or more medical treatments, and wherein a first set of results are identified for the first patient based on the weighted scores; and 
displaying the first set of search results for the search phrase to the first user, wherein the first set of search results does not include the first medical treatment as suppressed based on the corresponding weighted score of the first medical treatment MPEP 2106.05(g).
The bolded limitations, given the broadest reasonable interpretation, cover a mental process, mathematical formulas and/or a certain method of organizing human activity because it recites a process that is performed in the human mind, but for the recitation of generic computer components, mathematical formulas and/or fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the mental process/ the method of organizing human activity are underlined and are deemed “additional elements,” and will be discussed in further detail below.
Dependent Claims 16-22 include other limitations, for example Claim 16 recites wherein the first set of historical data includes prior clinical information for the first patient, Claim 17 recites wherein the first set of historical data includes prior information for the first user, Claim 18 recites wherein the dynamic suppression determination rule indicates the first medical treatment should not be displayed, because the first set of historical data indicates the first medical treatment was not effective for the first patient, Claim 19 recites wherein the first set of historical data includes data relating to one or more other patients that share one or more demographic characteristics with the first patient, and Claim 20 recites wherein the first set of search results does not include the first medical treatment based on applying the dynamic suppression determination rule to the one or more medical treatments, Claim 21 recites wherein the weighted scores are calculated by summing two or more of: (a weight for patient age / 100 x a patient age match); (a weight for patient diagnoses/100 x a quantity of diagnoses); (a weight for patient problems/100 x a quantity of problems); or (a weight for medication/100 x a quantity of medication(s) per treatment), and Claim 22 recites wherein the weighted scores are further calculated by additionally summing one or more of: Page 6 of 18   Reply to Office Action of: 06/10/2021(a weight for a reported side effect / (100 x a Claim 15.
Furthermore, Claims 15-22 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0058-0059] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving a search phrase, which amounts to mere data gathering, and/or the recitation of displaying a first set of search results, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0058-0059] of the Specification discloses that the additional elements (i.e. computer) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives search phrase data;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining potential interaction or effectiveness of a treatment) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of historical records data on a database and/or electronic memory;
Dependent Claims 16-22 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the dynamic rule feature of dependent Claim 18, the calculating of the Claims 21-22) and/or storing and retrieving information in memory (e.g. the historical data feature of dependent Claims 16-17 and 19).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 15-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " wherein the first set of results are identified for the first patient based on the weighted scores " in the second to last limitation.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “wherein the first set of results are identified for the first patient based on the weighted scores” will be 
Claims 16-22 are rejected as they depend from claim 15. 

	
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered.
Rejections based on 35 U.S.C. § 101
Applicant traverses the 101 rejection by asserting that “the claim, as a whole and on its face, is not directed to an abstract idea” and that “the claims a method that creates, in real-time, dynamic suppression determination rules as integrated into a computerized search function for medical treatment(s), for  a patient  (Remarks, pages 10-11).”  Applicant submits “this 'pre-check' suppression reduces and prevents downstream alerts that would otherwise result from selection of that medication treatment due to the potential interaction determined to exist for that medical treatment (Remarks, page 11).”  Examiner submits that the identified limitations (bolded in the rejection) are directed towards an abstract idea.  Applicant’s arguments regarding reducing alerts is not a consideration in determining whether the claim is directed towards an abstract idea, but rather, is considered when determining whether the claim results in significantly more than the abstract idea or a practical application of the abstract idea.  
With respect to Step 2A Prong Two, Applicant asserts the claim results in a technical improvement because the claims take “a proactive suppression approach that results in fewer alert(s) being issued, and thus reduces and prevents a high volume of unnecessary alerts from issuing, unlike existing systems (Remarks, page 12).”  Examiner maintains that this is not a technical solution to a technical problem and that the claims provide a business solution to a business problem (alarm fatigue).  
Furthermore, a computer is merely used to implement the abstract idea.  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to 
Applicant further asserts that “the claimed solution generates dynamic suppression determination rules in real-time with the search query to produce results that are accurate and/or highly relevant because the rules are dynamically generated to specifically account for the particular environmental context and patient involved in that search query, unlike existing systems” which “”improves upon existing technology (Remarks, page 15)”  The generation of the dynamic suppression determination rules are considered part of the abstract idea, not additional elements.  The additional elements, as indicated in the rejection, include:
receiving a search phrase for one or more medical treatments from a first user MPEP 2106.05(g); 
displaying the first set of search results for the search phrase to the first user, wherein the first set of search results does not include the first medical treatment as suppressed based on the corresponding weighted score of the first medical treatment MPEP 2106.05(g).
These elements do not result in a practical application of the abstract idea itself.  MPEP § 2106.04(d)(I) states limitations that the courts have found indicative of an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed
in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological
environment or field of use, as discussed in MPEP § 2106.05(h).

Regarding Step 2B, Applicant asserts that “the Specification establishes a technical problem in the existing technological systems, i.e., a high number of prompts or alerts that that render the reactive systems ineffective” and “provides support for the arguments herein that the claimed method address and overcomes the technical problem, as explained and cited in detail above (Remarks, page 17).”  Examiner maintains that the claims do not result in significantly more than the abstract idea itself for the reasons identified above. 
Therefore, the claims remain rejected as being directed towards non-statutory subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686